J-S12031-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: N.D., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 195 EDA 2022

              Appeal from the Order Entered December 27, 2021
     In the Court of Common Pleas of Montgomery County Juvenile Division
                       at No(s): CP-46-DP-0000107-2021

    IN THE INTEREST OF: K.W.-R.., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.R., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 196 EDA 2022

              Appeal from the Order Entered December 27, 2021
     In the Court of Common Pleas of Montgomery County Juvenile Division
                       at No(s): CP-46-DP-0000108-2021


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                   FILED JULY 29, 2022

       Appellant, J.R. (“Mother”), appeals from the December 27, 2021 Orders1

entered in the Montgomery County Court of Common Pleas that denied the

Petition for Contempt filed by the Montgomery County Office of Children and

____________________________________________


1 The orders are dated December 23, 2021, but appear on the docket
December 27, 2021.
J-S12031-22



Youth (“the Agency”) and, inter alia, reordered supervised visitation between

her children, eight-year-old N.D. and two-year-old K.W.-R. (collectively, the

“Children”). Upon review, we dismiss this appeal because Mother’s argument

is substantially underdeveloped.

      A detailed procedural and factual history is unnecessary to our review.

Briefly, in May 2021 the Agency obtained emergency custody of the Children

after Mother was incarcerated and Mother’s friend was no longer able to care

for the Children. While in foster care, N.D. disclosed that Mother physically

abused him. On June 8, 2021, the trial court adjudicated N.D. dependent and

ordered N.D. to remain in foster care. The court dismissed the Agency’s initial

dependency petition regarding K.W.-R. and returned her to the care of Mother.

      Upon further investigation, the Agency filed a second dependency

petition regarding K.W.-R. and commenced an adjudicatory hearing on August

6, 2021. The parties were unable to conclude the hearing that day, and the

court scheduled a second hearing date on August 20, 2021.     However, in the

interim, the court ordered Mother to make K.W.-R. available for supervised

visitations with N.D., and the court prohibited Mother from participating in

these visits. Order, dated 8/6/21. Mother filed a Motion for Reconsideration,

which the trial court denied. Mother timely appealed. This Court quashed the

appeal, concluding that the August 6, 2021 order was neither final nor

collateral. Interest of K.W.-R., No. 1709 EDA 2021 (Pa. Super. filed May

13, 2022) (unpublished memorandum).




                                     -2-
J-S12031-22



        On August 20, 2021, the trial court adjudicated K.W.-R. dependent,

ordered physical and legal custody to remain with Mother, and ordered Mother

to cooperate with Agency services. The court ordered Mother to, inter alia,

undergo a psychiatric evaluation, arrange for K.W.-R. to be evaluated by the

CHOP SCAN team,2 and cooperate with sibling visitation between K.W.-R. and

N.T. for bi-weekly in person visits and weekly virtual visits.    Order, dated

8/20/21.

        On November 8, 2021, the Agency filed Motions for Contempt of Court

as to both Children, alleging that Mother refused to comply with court-ordered

sibling visitation and has not complied with the court’s order to arrange a

CHOP Scan Team evaluation for K.W.-R. On December 8, 2021, the Agency

filed a Motion to Appoint Educational Decisionmaker for N.D. On December 9,

2021, the Agency filed a Motion for Finding of Aggravated Circumstances in

N.D.’s case. During this time, Mother moved to New Jersey with K.W.-R. and

refused to disclose her address to the Agency or her attorney.

        On December 14, 2021, the court conducted a permanency review

hearing and held hearings on the contempt, educational decisionmaker, and

aggravated circumstances motions. The trial court granted the aggravated

circumstances motion regarding N.T. and held the motions for contempt and

educational decisionmaker in abeyance to give Mother time to comply with the

court orders. The court scheduled a hearing for December 23, 2021 to take

____________________________________________


2   The CHOP Scan Team identifies whether a child has been the victim of abuse.

                                           -3-
J-S12031-22



additional evidence. In the interim, the trial court ordered siblings to have an

in-person visit between December 20-23, 2021, Mother to schedule an

appointment for K.W.-R. with the CHOP Scan team by December 17, 2021,

Mother to cooperate with an Agency safety assessment by December 17,

2021, and Mother to cooperate with the New Jersey department of human

services once the Agency made a referral.

      On December 23, 2021, the trial court held a hearing on the outstanding

contempt motions. At the conclusion of the hearing, the trial court denied the

contempt motions and “issued a detailed order containing thirteen (13)

numbered paragraphs summarizing the court’s most recent directives” on the

docket for each child. Trial Ct. Op., dated 2/7/22, at 11. Specifically, the

identical orders denied the contempt petitions and ordered Mother to submit

to a parenting capacity evaluation, cooperate with sibling visitation, have no

contact with N.D., cease recording persons without their consent, cooperate

with the Agency and service providers, and cooperate with the child protective

service agency in New Jersey. Orders, filed 12/27/21. The court also retained

jurisdiction over the matter, ordered the Agency to submit a referral to the

State of New Jersey, scheduled the next permanency review hearing within

thirty days, and ordered specific protocols for the Children’s appearance at

permanency review hearing as well as sibling visitation during the hearing.

Id.




                                     -4-
J-S12031-22



        Mother timely appealed the orders denying the Agency’s contempt

motions.3, 4 Both Mother and the trial court complied with Pa.R.A.P. 1925.

        Mother raises the following issue for our review: “Whether the trial

court’s December [27], 2021 order[s] went beyond the scope of relief sought

by the movants in the contempt motion and the procedural posture of the

case.” Mother’s Br. at 8 (some capitalization and punctuation omitted). We

find Mother’s claim of error waived because her argument is substantially

underdeveloped.

        “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority.”      Commonwealth v. Martz, 232 A.3d 801, 811 (Pa.

Super. 2020) (citation and bracketed language omitted). See Pa.R.A.P. 2111

(listing briefing requirements for appellate briefs) and Pa.R.A.P. 2119 (listing

argument requirements for appellate briefs). When issues are not properly

raised and developed in briefs with arguments that are sufficiently developed

for our review, we may dismiss the appeal or find certain issues waived.

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007)                    See

Pa.R.A.P. 2101 (explaining that substantial briefing defects may result in

dismissal of appeal). It is not the role of this Court to develop an appellant’s
____________________________________________


3   This Court sua sponte consolidated the appeals for review.

4It is well settled that the denial of a civil motion for contempt is an appealable
order. N.A.M. v. M.P.W., 168 A.3d 256, 261 (Pa. Super. 2017); MacDougall
v. MacDougall, 49 A.3d 890, 892 n.2 (Pa. Super. 2012); Basham v.
Basham, 713 A.2d 673, 674 (Pa. Super. 1998).

                                           -5-
J-S12031-22



argument    where   the   brief   provides   mere   cursory   legal   discussion.

Commonwealth v. Johnson, 985 A.2d 915, 925 (Pa. 2009).

      In her five-sentence argument, Mother fails to identify what, if any,

portions of the orders in question are beyond the scope of relief sought in the

contempt motions. See Mother’s Br. at 13-14. Moreover, Mother cites to

legal authority to support one legal proposition, but fails to analyze and apply

the cited case law to the facts of this case. See id.

      Mother’s failure to provide any legal framework to develop and support

the issue she raises on appeal not only violates our briefing requirements, but

more importantly, precludes this Court from effectuating meaningful appellate

review. We decline to act as counsel. Accordingly, we dismiss this appeal.

      Appeal dismissed.

      President Judge Emeritus Bender concurs in result.

      Judge Bowes files a dissenting memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2022




                                      -6-